DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Examiner’s Comment
In the REMARKS filed on 03 SEPTEMBER 2021, Applicant has amended independent Claim 1 to further define the invention including limitations found in original Claim 3 and 7 (which is now cancelled).  
Current pending claims are Claims 1-6 and 8-9.  
Applicant’s arguments, see REMARKS, filed 03 SEPTEMBER 2021, with respect to the objection to the drawings, the 112(b) rejections and the art rejections have been fully considered and are persuasive.  The objection to the drawings, the 112(b) rejections and the art rejections has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the REMARKS filed on 03 SEPTEMBER 2021, Applicant has amended the independent claim to further define the invention.  In the amendment to Claim 1, limitations from original Claims 3 and 7 were incorporated in the claim in addition other limitations supported by the specification. 
The closest prior art of record is to KOCHAR which disclosed more of what was originally claimed including a device to measure one or more analytes of interest wherein in Figure 17A-C, the multi-well container includes a plurality of wells (cylindrical container main body part) with protruding parts along the outer surface (container side forming an outer circumferential surface 
The Examiner has updated the search and upon further search and consideration pertinent art is: US Patent 6,398,705 B1 to GRUMBERG which teaches more than on protrusion part, Figure 10, item 55, but these protrusions are not described as how claim in the instant invention.  There is no teaching or motivation to modify GRUMBERG so that these protrusions suggest the claimed invention.  In addition, US Patent 8,771,615 B2 to SHIBATA discloses a container with more than one protrusion on the exterior of a container main body, Figure 2, but these protrusions are not as described required by claim 1.  The protrusion in SHIBATA are more from threading purposes, rather than engagement to a holder. US Publication No. 2017/0153264 A1 to BUSE disclose a reagent cartridge with a plurality of containers, Figure 1A, B, D, 6B, with a plurality of protrusion in a holder, but the protrusions are not what are required of Claim 1.   
For the reasons stated above, the invention directed towards a reagent cartridge with a plurality of reagent containers which include "the upper protruding part is formed below an upper end surface of the container main body part," and "the holder side fitting part is formed at a position retracted from the main body part," and "an inner circumferential surface of the holder side fitting part is an inclined surface in which a diameter thereof is smaller downward in the vertical direction" is not found or suggested in the prior art or upon further searching by the Examiner. 
Claims 1-6 and 8-9 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797